DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 4/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see pages 4-6 filed 4/28/2021, with respect to previous rejection have been fully considered and are persuasive.  The rejection of 12/11/2020 has been withdrawn. 

Reason for Allowance
Claims 15-18 are allowed. Claims 1-14 are cancelled.

Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claim 15 the prior art of record, individually or in combination does not teach or fairly suggest a thermal analyzer that performs thermogravimetry or calorimetry, comprising: a sample container; and a heating furnace that surrounds the sample container, wherein the sample container comprises: a body portion that has a bottomed cylindrical shape; and a first cover portion; and a second cover portion, the first cover portion being disposed between the body portion and the second cover portion, and wherein, in the sample container, the first cover portion abuts against an edge portion of a first opening of the body portion while covering at least a part of the first opening, the second cover portion has a circular shape and includes a plurality of second openings and arranged along a circumferential direction of the second cover portion, the second cover portion being separable from the first cover portion, and the first cover portion includes a third opening, the third opening at least partially overlapping the first opening of the body portion.

The closest reasonable prior art reference is Saldana et al. (NPL Oxidative Stability of Fats and Oils Measured by Differential Scanning Calorimetry for Food and Industrial Applications") teaches a 

The secondary reference, Speurt (NPL “Candles on Freedom Square”) teaches a candle container with plurality of opening at the top.  However, Speurt does not teach the container having a first cover portion abutted at the edge and having an opening in the center.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a thermal analyzer that performs thermogravimetry or calorimetry, comprising: a sample container; and a heating furnace that surrounds the sample container, wherein the sample container comprises: a body portion that has a bottomed cylindrical shape; and a first cover portion; and a second cover portion, the first cover portion being disposed between the body portion and the second cover portion, and wherein, in the sample container, the first cover portion abuts against an edge portion of a first opening of the body portion while covering at least a part of the first opening, the second cover portion has a circular shape and includes a plurality of second openings and arranged along a circumferential direction of the second cover portion, the second cover portion being separable from the first cover portion, and the first cover portion includes a third opening, the third opening at least partially overlapping the first opening of the body portion.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855